the State of New York.” ECF No. 20.

        Starr responded on November 21, 2019, and indicated that Gary Jacobs is not listed as a

member of Bar Bakers in any of their public filings and is not listed as an owner on Bar Bakers’

website. ECF No. 22 at 1–2. Further, Starr argues that even if Jacobs were a member of Bar Bakers,

“whether ‘diversity jurisdiction exists is determined by examining the citizenship of the parties at the time

the action commenced’ and an ‘individual’s citizenship is determined by his or her domicile.’” Id. at 2

(quoting Hai Yang Liu v. 88 Harborview Realty, LLC, 5 F. Supp. 3d 443, 446 (S.D.N.Y. 2014)).

Although Bar Barkers contends that Jacobs is a resident of New York, they have not alleged that he is

domiciled in New York, and “[a]n allegation of residence only is legally insufficient.” McElroy v.

Gemark Alloy Refining Corp., 592 F. Supp. 2d 508, 510 n.1 (S.D.N.Y. 2008). The Court is not persuaded

by Bar Bakers’ arguments that complete diversity of citizenship may be lacking.

        In order to resolve this issue prior to the initial pretrial conference, it is hereby ORDERED that the

initial pretrial conference scheduled for December 3, 2019 is ADJOURNED to December 18, 2019 at

11:40 a.m. By December 4, 2019, Bar Bakers shall submit any evidence to support its claims that Jacobs

is domiciled in New York. By December 11, 2019, Starr shall file a response.

        SO ORDERED.

Dated: November 26, 2019
       New York, New York




                                                      2
